DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8 – 11, 12, 15, and 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janky et al. (US 2011/0064312).  
Regarding independent claim 1, Janky teaches in information processing apparatus (Figure 1), comprising: 
a camera configured to acquire an image (paragraph 53: a camera 120 is used to capture the received image); 
a memory that stores a feature value of an image in association with a location corresponding to the image (paragraph 107: the image database management system 115 operates to geolocate points on physical objects in the captured first image to identify a second 
a processor (Figure 1: processor 125) configured to, when a current location of the information processing apparatus is not stored in the memory (paragraph 103: example method of obtaining a georeferenced location): 
extract a first area from an acquired image (paragraph 104: identifiable feature is selected from the first image; paragraph 105: the captured first image with the identifiable feature is provided to an image-based georeferencing system), 
acquire a first feature value of the first area (paragraph 107: the image database management system 115 operates to geolocate points on physical objects in the captured first image to identify a second image from image database 110 that correlates to the first captured image, then the reference feature determiner 215 determines a reference feature common to both the first captured image and the second image), and 
when a feature value that is substantially identical with the first feature value is stored in the memory, determine the current location of the information processing apparatus using a location that is stored in the memory in association with the feature value (paragraph 109: a georeferenced location of the camera during capture of first captured image is received from the image-based georeferencing system), and 
when the current location is stored in the memory (paragraph 137: example method of determining the geographic location of a point of interest in a first image at a selected geographic location): 

acquire a second feature value of the second area (paragraph 139: The first image may be selected by or received from a user of system 100 or some portion thereof and then provided to system 100), 
determine a location corresponding to the second area using the current location of the information processing apparatus (paragraph 146: georeferenced coordinates of the point of interest for access by a user), and 
store in the memory the determined location in association with the second feature value (paragraph 148: storing the first image along with information regarding the coordinates of the point of interest and the coordinates of the reference features in the georeferenced images database for future use by the image-based georeferencing system).  

Regarding dependent claim 2, Janky teaches wherein the processor is further configured to, when the determined location corresponding to the second area has already been stored in the memory, delete from the memory the location and a feature value associated with the location (paragraph 60: registration updater 240 updates any position fixes in the received/selected image by updating the less accurate coordinates to correspond to more accurate coordinates; paragraph 135: existing georegistration information is updated with the georeferenced registration information of the first image if the georeferenced registration information of the first image is determined to be more accurate than that of the second image).  



Regarding dependent claim 8, Janky teaches wherein the processor is configured to extract the second area including a predetermined object (paragraph 149: example method of determining the geographic location of a point of interest associated with an object in a first image at a selected geographic location).  

Regarding dependent claim 9, Janky teaches a network interface, wherein the processor is further configured to control the network interface to transmit, to a server, the determined location in association with the second feature value (paragraph 156: general purpose networked computer system implementation; paragraph 139: The first image may be selected by or received from a user of system 100 or some portion thereof and then provided to system 100).  

Regarding dependent claim 10, Janky teaches wherein the processor is further configured to acquire, from the server, a feature data of an image and a location corresponding to the image via the network interface (paragraph 156: general purpose networked computer system 

Regarding claims 11, 12, 15, and 18 - 20, claims 11, 12, 15, and 18 - 20 are similar in scope as to claims 1, 2, 5, and 8 – 10, thus the rejections for claims 1, 2, 5, and 8 – 10 hereinabove are applicable to claims 11, 12, 15, and 18 - 20.  

20.   An information processing system, comprising: 
a server; and 
an information processing apparatus including: 
a camera configured to acquire an image, 
a memory that stores a feature value of an image in association with a location corresponding to the image, and 
a processor configured to: 
extract a first area from an acquired image if a current location of the information processing apparatus is not stored in the memory, and 
then acquire a first feature value of the first area and determine the current location using a location that is stored in the memory in association with a stored feature value in the memory if the stored feature value is substantially identical to the first feature value, and 
extract a second area from an acquired image if the current location is stored in the memory, 

then store, in the memory, the determined location corresponding to the second area in association with the second feature value, and 
then control the network interface to transmit the determined location and the second feature value to the server.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 3, 4, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janky et al. (US 2011/0064312) in view of Official Notice.  
Regarding dependent claim 3, Janky does not expressly disclose wherein the processor is further configured to determine an orientation of an object included in the second area, and store the orientation in the memory in association with the second feature value, Janky discloses known photogrammetry techniques can be used to determine the angles from the camera to the reference points (paragraph 71).  Examiner takes Official Notice that the concept of obtaining orientation of camera, orientation of objects, relative orientations of objects to camera through known set of points is well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Janky's system to achieve a predictable result of obtaining orientation data for the camera, orientation data for the objects, and relative orientation data between the camera and objects by using the known locations of the obtain points relative to each other.  

Regarding dependent claim 4, Janky does not expressly disclose wherein the processor is further configured to delete from the memory the location, the orientation, and a feature value associated with the location and the orientation when the determined location corresponding to the second area and the orientation of the object included in the second area have already been stored in the memory, however Janky does disclose registration updater 240 updates any position 

Regarding claims 13 and 14, claims 13 and 14 are similar in scope as to claims 3 and 4, thus the rejections for claims 3 and 4 hereinabove are applicable to claims 13 and 14.

Claims 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janky et al. (US 2011/0064312) in view of Upendran et al. (US 2020/0334901).  
Regarding dependent claim 6, Janky does not expressly disclose wherein the processor is further configured to switch between a registration mode and a non-registration mode, and the determined location corresponding to the second area and the second feature data are stored in the memory only in the registration mode.  Upendran discloses obtaining features that represents buildings in an image for storing points representing these features (paragraph 46) and identifying obstructions not relating to feature of buildings in the image for removing points representing these obstructions in the image (paragraph 52).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of 

Regarding dependent claim 7, the combination of Janky’s and Upendran’s systems teaches wherein the processor switches from the non- registration mode to the registration mode based on any one of: a current date, an elapsed time from when the processor previously switched from the registration mode to the non- registration mode, and the current location of the information processing apparatus (Upendran, paragraphs 46 and 52: obtaining features that represents buildings in an image for storing points representing these features, and identifying obstructions not relating to feature of buildings in the image for removing points representing these obstructions in the image).  

Regarding claims 16 and 17, claims 16 and 17 are similar in scope as to claims 6 and 7, thus the rejections for claims 6 and 7 hereinabove are applicable to claims 16 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JEFFREY J CHOW/Primary Examiner, Art Unit 2612